Case 1:21-cv-00533-CM Document 112 Filed 06/30/21 Page 1 of 2

 

THE Cai LUI INL VY ORK

LAW DEPARTMENT
100 CHURCH STREET
NEW YORK, NEW YORK 10007

GEORGIA M. PESTANA
Acting Corporation Counsel

June 30, 2021
By ECF
Honorable Colleen McMahon
United States District Judge
United States District Court
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007

In Re: New York City Policing During Summer 2020 Demonstrations
This document is related to, 20 Civ. 8924

Your Honor:

Tam counsel for The City of New York, attorney for defendants in this action. I write with
the consent of plaintiffs to request an extension of time to July 8, 2021, to take the deposition of
Julian Phillips, a plaintiff in Payne, et al., v. City of New York, et_al., 20-cv-8924 (CM)
(GWG). The deadline to complete plaintiffs' depositions in the consolidated cases is July 1,
2021. (Dkt. No. 40) (CM). Defendants respectfully submit that this request is necessary, because
the attorney originally scheduled to take Mr. Phillips' deposition on Monday, June 21, 2021, had
a family medical emergency the weekend before the deposition and was therefore not able to take
the deposition. His mother suffered a heart attack. As Plaintiff depositions are scheduled every
business day in June through July 1, 2021, it is not possible to reschedule Mr. Phillips' deposition
before the July 1, 2021, deadline. Defendants have made no prior requests to extend the time to
take plaintiffs’ depositions in these consolidated cases. Plaintiffs consent to this request and have

consented to taking Mr. Phillips’ deposition on July 8, 2021. The requested extension does not
affect any other scheduled date.

Thank you for your consideration herein.

 
Case 1:21-cv-00533-CM Document 112 Filed 06/30/21 Page 2 of 2

Respectfully submitted,

Any Kabinson of

Amy Robinson
Special Federal Litigation Division

ce: ALL COUNSEL (via ECF only)

 
